Citation Nr: 1111196	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-37 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from September 1953 to June 1976.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for obstructive sleep apnea as secondary to gastroesophageal reflux disease (GERD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no persuasive medical nexus evidence of record indicating the Veteran's obstructive sleep apnea is causally or etiologically related to his service-connected bronchial asthma.


CONCLUSION OF LAW

Obstructive sleep apnea is not proximately due to, or the result of service connected bronchial asthma.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in November 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the November 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).


Analysis

Based on the evidence of record, the Board finds that there is a preponderance of the evidence against the Veteran's claim of entitlement to service connection for obstructive sleep apnea as due to his service-connected bronchial asthma.  38 C.F.R. § 3.102.  

The Veteran alleges that his obstructive sleep apnea was caused or aggravated by his service-connected bronchial asthma.  However, the November 2008 VA examiner concluded that, while the Veteran has obstructive sleep apnea, this disability is not related to the Veteran's bronchial asthma.  Rather, the VA examiner explained that the Veteran's bronchial asthma is a disease of the lower respiratory tract, and obstructive sleep apnea is the result of an occlusion of the upper airway at the oropharynx, and thus the two disorders are unrelated.  The Board acknowledges the opinion of H. G., M.D. which stated that people with asthma may be at increased risk for obstructive sleep apnea, but points out that Dr. G later stated that sleep apnea may worsen asthma; Dr. G did not find that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected bronchial asthma.  

Thus, there is conclusive evidence linking the claimed obstructive sleep apnea to nonservice-connected factors.  There is no medical opinion that purports to relate the claimed obstructive sleep apnea to service-connected bronchial asthma.  

The Veteran clearly believes that the claimed obstructive sleep apnea is related to his service-connected bronchial asthma.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, establishing such a relationship is not a simple matter capable of lay observation, but requires some medical knowledge.  The Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his obstructive sleep apnea and his service-connected bronchial asthma.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.

In particular, the Board finds that the November 2008 VA examiner's opinion carries the most probative weight regarding nexus, because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection for obstructive sleep apnea, as secondary to service-connected bronchial asthma, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection obstructive sleep apnea as secondary to service-connected bronchial asthma is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


